Staley, Jr., J.
Appeal by the Special Disability Fund from the decision of the Workmen’s Compensation Board filed September 23, 1965. On February 15, 1961, the claimant slipped while cutting wood with a chain saw and injured his back. On March 11, 1965, he was found to have a permanent mild partial disability as a result of this back injury. The claimant had three prior accidents. On March 26, 1957, the claimant injured his right leg. On December 14, 1957, he again injured his right leg. On January 27, 1959, the claimant was found to have a permanent partial disability amounting to a 15% loss of use of the right leg. On June 2, 1960, the claimant injured his left shoulder and on September 12, 1961, was found to have a permanent partial disability amounting to 10% loss of use of the left arm. The employer’s report filed June 15, 1960 sets forth nature of injury as “wrenched left shoulder” and constitutes knowledge on the part of the employer of the shoulder injury. On June 15, 1962, the State Insurance Fund filed a claim against the Special Disability Fund for reimbursement under subdivision 8 of section 15 of the Workmen’s Compensation Law. The Workmen’s Compensation Board determined that the claimant had a prior permanent physical impairment of which the employer had knowledge and the claimant’s disability was made materially and substantially greater by reason of this prior physical impairment. The record presents a clear question of fact with sufficient evidence to sustain the finding of the board. Decision affirmed, with costs to respondent State Insurance Fund. Gibson, P. J., Herlihy and Reynolds, JJ., concur; Taylor, J.,'not voting.